Citation Nr: 1721140	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee traumatic arthritis, status post meniscectomy, status post proximal right tibia fracture.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of left knee.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge in January 2016, which he was unable to attend due to transportation issues.  He indicated that he could attend a hearing in April and another hearing was scheduled for April 2017.  Prior to the hearing, the Veteran left a message with the RO that he would not be able to attend this hearing.  He did not respond to a message left by the RO asking if wished to reschedule the hearing.  Therefore, the Board determines that the Veteran's request for a hearing is withdrawn.

In the May 2017 Appellant's Brief, the Veteran's representative noted that entitlement to TDIU had been raised by the record in association with the Veteran's service-connected right and left knee disabilities.  When evidence of unemployability is submitted during the course of an appeal of an assigned disability rating, a claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regrettably, a review of the record indicates that a remand of the appeal is necessary to allow for further development of the claims.  The most recent VA examinations to assess the severity of the right and left knee disabilities were performed in October 2009, almost eight years ago.  The Board finds that these examinations are too remote in time to serve as a basis for determining the appropriate disability ratings for the Veteran's right and left knee disabilities for the entire appeal period.  Moreover, the Veteran has asserted that his disabilities have become worse since that examination, and a new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Consequently, the Board concludes that the appeal must be remanded so that additional VA examinations should be scheduled.

In addition, the most recent VA treatment notes of record are dated in November 2010.  As the record reflects that the Veteran was being treated at a VA facility regularly, a request should be made for VA treatment notes for the Veteran dated from November 2010 forward and all available records associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Further, the October 2009 VA examiner noted that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal. See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Thus, the appeal must be remanded so that records from the SSA may be obtained.

As the issue of entitlement to TDIU is, at least in part, dependent on the outcome of the increased rating claims, that issue must also be remanded.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).






Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include all VA treatment notes dated from November 2010 to the present and records associated with the Veteran's application for SSA benefits.

2.  The Veteran should be afforded the appropriate examination to determine the degree of severity of his right and left knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examiner should also comment on the impact of the Veteran's psychiatric symptoms on his ability to obtain and maintain substantial and gainful employment. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing. In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, if any, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




